Citation Nr: 1218173	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-41 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.



REMAND

The Veteran is seeking payment or reimbursement of private medical expenses incurred.

The Veteran's claims file does not include all of the documentation necessary for adjudicating this issue.  In fact, there is nothing in the file to indicate what the reimbursement claim is for.  Such information is generally contained in Combined Health Record (CHR) file that is maintained separately from the Veteran's claims file.  

Despite repeated attempts, the Board has not been able to obtain the missing records through administrative channels.  Under these circumstances, an attempt must be made by the MC to locate the Veteran's CHR file.

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's CHR file.  If such is not found,  document all efforts in the claims file.  Obtain copies of all records that are available in the MC's paper and electronic records pertaining to this appeal.  Obtain all private medical records pertaining to the claim, after obtaining any necessary authorization forms. 

Contact the Veteran and request that he provide copies of any pertinent documents in his possession that were either provided by him to VA or that VA sent to him. 

2.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.   After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


